UNITED STATES DISTRICT COURT...

Ay : A

DEC 20

       

‘
v

  

EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA Stephen © Bres, Clerk

 

v. . CRIMINAL COMPLAINT

CASE NUMBER: 18-N- 67
Alexander P. Bebris

(DOB: OG)

|, Brian J. Hammen, the undersigned complainant, being duly sworn, states the following is
true and correct to the best of my knowledge and belief. That on or about December 19, 2018, in the
State and Eastern District of Wisconsin, Alexander P. Bebris, did commit a violation of Title 18, United
States Code, Section 2252A(a)(5)(B) “possession of child pornography;” and on or about September
7, 2018, in the State and Eastern District of Wisconsin, Alexander P. Bebris, did commit a violation of
Title 18, United States Code, Section 2252A(a)(2)(A) “distribution of child pornography.”

| further state that | am a Detective with the Winnebago County Sheriff's Office, and this

complaint is based on the following facts:

Please see the attached affidavit.

Continued on the attached sheet and made a part hereof: _X Yes ___No

Signature } Complainant

Brian J. Hammen

Sworn to before me and subscribed in my presence,

 

December 20, 2018 at Green Bay, Wisconsin
Date City and State .

The Honorable James R. Sickel
United States Magistrate Judge

  

CO

Name & Title of Judicial Officer nature of Judicial Officer

Case 1:19-cr-00002-WCG Filed 12/20/18 Page 1of7 Document 1
Your affiant is employed as a detective with the Winnebago County Sheriffs Office in Oshkosh,
Wisconsin. Your affiant is a sworn law enforcement officer with 21 years experience in the State
of Wisconsin and has been an internet crimes against children investigator for the past five years.
Your affiant has received over 100 hours of specialized training in the investigation of online child
exploitation and sensitive crimes. | base the following on my knowledge of the investigation and
information that was shared with me by fellow law enforcement and forensic investigators and
analysts.

On 12/13/18 at 08:37 hours Megan Paskey of the Wisconsin ICAC Taskforce Division of Criminal
Investigation contacted the Winnebago County Sheriff's Office requesting to investigate two
related CyberTips. DCI Paskey referred CyberTip 39932621 and 40017882 to Investigator
Michael Sewall W203 of the Winnebago County Sheriff's Office and myself. Investigator Sewall
and | received the CyberTip information from the ICAC Data System. The ICAC Data System
(“IDS”) also sent an email notification regarding these CyberTips.

The CyberTips were submitted to the National Center for Missing and Exploited Children
(“NCMEC’) by Facebook located at 1601 Willow Road, Menlo Park, CA 94025 and both tips
were identified as a child pornography (possession, manufacture, and distribution) incident.
CyberTip 39932621 was reported to occur on 09/06/2018 at 13:25:46 hours UTC. Facebook
reported the user to be Alexander Bebris, date of birth BB 19690 with an email address of
abebris@gmx.com and a screen/user name of alexander.bebris.s. Facebook identified two
images suspected to be child pornography. Upon reviewing both images uploaded they are the
same image. The image file name is

dfmt8iwfnrwwggcc41237115_ 278342916107433_9187536822601777152_o.jpg. Investigator
Sewall and | reviewed the file
dfmt8iwfnrwwggcc41237115_278342916107433_9187536822601777152_0.jpg and describe
it as follows:

The image depicts a pubescent male approximately 12 to 15 years old sitting on the ground.
The pubescent male is sitting in grass against a black fence. The pubescent male is naked and
has both hands holding the sides of his erect penis. The focus of the image is on the pubescent
male’s genitals.

As part of this investigation, Wisconsin Department of Justice Division of Criminal Investigation

Page 1 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page 2of7 Document 1
Program Policy Analyst Paskey requested an Administrative Subpoena be issued to Charter
Communications regarding records related to IP address 174.97.163.58 which is the login IP for
the uploaded files. On 12/07/18 an Administrative Subpoena was issued for the aforementioned
account. On 12/12/18 Charter Communications provided the requested records to DC] PPA
Paskey, which indicated the subscriber name as Alexander Bebris at 1732 Dublin Trail, Apt. 37,
Neenah, WI 54956, which is located in the state and Eastern District of Wisconsin.

CyberTip 40017882 was reported to have occured on 09/09/2018 at 17:04:49 UTC. Facebook
reported the user to be Alexander Paul, date of birt Eco, mobile telephone number
19374147733, with the email address apb937@gmail.com. Facebook identified one image
suspected to be child pornography. The image file name is
37xt9psvnwg0g4wk41406787_328785991020877_8238839896228233216_n.jpg. Investigator
Sewall and | reviewed the file

37xt9psvnwg0g4wk4 1406787_328785991020877_8238839896228233216_n.jpg and describe
it as follows:

The image depicts four naked females standing on what appears to be a beach area. Two of
the females’ faces are not visible in the image and they are standing next to a prepubescent
female approx. 8-10 years old and a pubescent female approx. 13-15 years old which their

faces are shown. All the females have their breast and vaginas exposed.

As part of this investigation, Wisconsin Department of Justice Division of Criminal Investigation
Program Policy Analyst Paskey requested an Administrative Subpoena be issued to Charter
Communications regarding records related to IP address
2605:a000:1508:825f:285e:b049:d065:4fb3 which is the login IP for uploaded files. On 12/07/18
an Administrative Subpoena was issued for the aforementioned account. On 12/11/18 Charter
Communications provided the requested records to DCI PPA Paskey, which indicated the
subscriber name as Alexander Bebris at 1732 Dublin TRL, APT 37, Neenah, WI 54956.

It is my opinion, based on my training and experience, that the two files that | reviewed and
described, depicts child pornography in violation of state and federal law. Above are
descriptions of the files provided by Facebook. Investigator Sewall and | use the terms
“prepubescent” and “pubescent.” Investigator Sewall and | have no formal medical training in
the use of those terms but in applying them we rely on our experience as an investigator in child

Page 2 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page 3of7 Document 1
pornography investigations and our common experience. | use the term “pubescent” to mean a
child who has begun to develop and display mature body shape and genital organs and/or
secondary sexual characteristics such as, but not limited to, the development of breasts in
females and the appearance of pubic hair and underarm hair, typically seen in children between
11-16 years of age. The term “pubescent” indicates in my opinion that the person depicted is a
child, but evidences some physical and sexual maturation consistent generally with a young
teenager or teenager. | use the term “prepubescent” to describe a child who does not exhibit
any, or only very limited, physical-sexual development such as those indicators mentioned
above, such that the child appears to be well under the age of 18 years and likely under the age
of 13 years in the case of both males or females.

| checked current WI DOT records and located Alexander P Bebris W/W DOB: I-69 at 1732
Dublin Trail #37, Neenah, WI 54956. Records show the address was updated 09/08/2018.

| can conclude from my training and experience that this investigation concerning the computer
or computers identified at the following IP address or IP addresses indicated that the computer
or computers contained, and contributed to the distribution of child pornography on the dates
and times indicated:

174.97.163.58 on 09/06/2018 at 13:25:46 hours UTC
2605:a000:1508:825f:285e:b049:d065:4fb3 on 09/09/2018 at 17:04:49 UTC

| am also aware that the aforementioned child pornography images were uploaded and
distributed from the Facebook accounts linked to Alexander Bebris as detailed above.
Specifically, the digital inages were distributed via Facebook Messenger to the Facebook
account of C.W. who resides outside the State of Wisconsin.

On 12/19/2018 a search warrant was executed at 1732 Dublin Trail #37, Neenah, WI 54956 in
Winnebago County. Contact was made with Alexander P Bebris DOB: | ie who resides at
the apartment. Alexander said he lives in the apartment alone. A Dell computer was located
within a bedroom in the apartment and seized as an evidentiary item. The hard drive in the Dell

computer was examined by a digital forensic analyst from the Division of Criminal Investigation.

Page 3 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page 4of7 Document 1
The forensic analyst located 89 files of interest on the hard drive related to the investigation of
Possession of Child Pornography. Analyst Sewall and | reviewed the images and observed
numerous images that meet the state and federal statutory requirements for child pornography. |
am providing an estimation of the child's age depicted in the images based on my training and

experience as | do not have any formal medical training in estimating ages.

The following is a partial list of the images which include the image name and description of the
image.
File Name: pf2fjzxn.obmp

This image depicts a prepubescent female approximately 6 to 8 years old completely nude. The
prepubescent female is lying on a brown towel and has her hands and ankles bound by purple
restraints over her head. There appears to be adult hands spreading the vagina and anal cavity

open. The anal cavity and vagina are the focus of the image.
File Name: zmilipfx.b6mp

This images depicts a prepubescent female with an approximate age of 5 to 7 years old
completely nude laying on what appears to be a multi-colored blanket. The female has her left
arm above her head with her right hand touching an adult erect penis which is inserted into her

vagina.
File Name: 400!6ey9.bmp

This image depicts a prepubescent female with an approximate age of 5 to 7 years old
completely nude laying on a purple blanket. The female’s right hand is raised above her head
and her left hand is holding an adult’s erect penis. There appears to be ejaculate on her

stomach and chest.
File Name: g4f3u40s.bmp

This image depicts a prepubescent female with an approximate age of 5 to 8 years old
completely nude. The prepubescent female appears to be lying on a brown chair with her legs
spread and raised in the air exposing her genitals and anus. There appears to be ejaculate

covering her vagina and anus.

Page 4 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page5of7 Document 1
File Name: lijnvxz0e.bmp

This image depicts two prepubescent males approximately 7 to 10 years old both of which are
completely nude on a Twister board. One male is on his hands and knees and the other can be

seen with his penis inserted into that male’s rectum.
File Name: sssvs.png

This image depicts a prepubescent female with an approximate age of 7 to 10 years old wearing
only her shoes. The prepubescent female is squatting behind a dog with her vagina exposed.
The prepubescent female can be seen holding the dog’s erect penis and her mouth wrapped

around the dog’s penis.
File Name: bfbgr.png

This image depicts a prepubescent female with an approximate age of 5 to 8 years old. The
prepubescent female is seated and has her shirt pulled up and blue underwear pulled down to
her ankles. The prepubescent female’s vagina is exposed and a dog can be seen licking the

prepubescent female’s vagina.
- File Name: kIk30anq.bmp

This image depicts a prepubescent female with an approximate age of 8 to 10 years old. The
prepubescent female is completely nude sitting on what appears to be a blue chair. The
prepubescent female is shackled at her wrists and has her legs spread exposing her genitals.

The prepubescent female’s genitals are the focus of the image.
File Name: hchb2qif.bmp

This image depicts an infant male with an approximate age of 1 to 2 years old bending over
leaning on his hands wearing a yellow shirt and a blue towel. The infant male’s anus and

genitals are exposed and are the focal point of the image.

File Name: d7p6ks7h.bmp

This image depicts a prepubescent male and female with approximate ages of 6 to 9 years old.
Both are completely nude laying on green air mattresses. They are both pulling their ankles

towards their head exposing their anuses and genitals.

Page 5 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page 6of7 Document 1
nt Loe

Det. Brian J. Hammen

Winnebago County Sheriff's Office

Subscribed and sworn before me this Oo day

of Doccyufpes p018.

C Abesee cee

he { morable James R. Sickel

United States Magistrate Judge

Page 6 of 6
Case 1:19-cr-00002-WCG Filed 12/20/18 Page 7 of7 Document 1
